Citation Nr: 1642484	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  07-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions issued by the RO. 

In January 2014, the Board denied the appeal. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In February 2016, the Court granted the parties' Joint Motion for Remand (Joint Motion) vacating the Board's January 2014 decision and remanded the issue to the Board for additional adjudication.

In November 2012, the Board denied the Veteran's claim for an effective date prior to August 30, 2002, for the grant of a 60 percent rating for genital herpes affecting the shaft of the penis, buttocks and suprapubic region. The decision was accompanied with a notice that the Veteran had 120 days from the date of the decision to file a Notice of Appeal (NOA) with the Court. The record does not reflect that the Veteran filed a NOA within this timeframe. 

In converting the Veteran's paper claims file to the electronic claims file, the November 2012 decision was not uploaded to the electronic record. In September 2015, the Board thus remanded the effective date claim for additional development of the record in September 2015. The November 2012 decision was subsequently uploaded and to reiterate, the Veteran did not file a NOA. The October 2015 Board decision was issued in error and the effective date claim is not on appeal.

However, in September 2016, the Veteran asserted that clear and unmistakable error (CUE) was committed in a December 2010 rating decision which granted an effective date of August 30, 2002 for the assignment of the 60 percent rating for genital herpes affecting the shaft of the penis, buttocks and suprapubic region, finding the effective date of August 31, 2007 for the assignment of the 60 percent rating was clearly and unmistakably erroneous. Thus, the issue of CUE in the December 2010 rating decision has been raised by the record in the September 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Veteran expressed timely disagreement with an August 2016 AOJ decision pertaining to his claim for additional benefits for dependents. The electronic record reveals that the AOJ is taking action on this issue. Accordingly, the Board will not take jurisdiction of this issue and it will be the subject of a subsequent Board decision, if otherwise in order.

The Board has reviewed the contents of both the paper claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Skin cancer had onset during the Veteran's period of service, to include due to exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for skin cancer are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claim. In light of the favorable decision with regard to the claim, no further discussion of the duties to assist and notify is necessary.

Service Connection - Skin Cancer 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, malignant tumors are chronic diseases.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Additionally, Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran claims service connection for skin cancer, diagnosed as squamous cell and basal cell cancers. He contends that he spent from age 18 to 22 in sunlight for 8 to 12 hours per day as an aircraft mechanic, and that such exposure caused his skin cancer. In support of his claim, the Veteran submitted several articles that suggest that sun exposure causes or contributes to skin cancer. Specifically, excerpts from THE MERCK MANUAL state that the incidence of squamous and basal cell carcinoma in fair, light-skinned people is directly proportional to the total annual sunlight in the area. The excerpt also states that such lesions are especially common in those who were extensively exposed to sunlight as children and teenagers and in sportsmen, farmers, ranchers, sailors and frequent sunbathers. An excerpt from Primary Dermatology Care submitted by the Veteran notes that sun induced damage to epidermal cells, cumulative from birth, causes a proliferation of abnormal, premalignant cells that may eventually transform into squamous cell carcinoma. In the alternative, the Veteran claims that his skin cancer is the result of exposure to herbicides during service.  

The record reflects the Veteran was an aircraft mechanic in service. He had one year and five months of foreign service, to include service in Vietnam. The service treatment records were negative for skin cancer, but did show a skin disorder of the penis and suprapubic region. In April 1967, he complained of chronic skin problems. His service treatment records do not reflect complaints of or treatment for sunburn.  

VA examination reports dated in August 1967 and November 1967 were negative for any complaints or findings of skin cancer. A November 1992 outpatient report noted a history of basal cell carcinoma on the left ear removed in 1985 or 1986. 

A March 1985 clinical treatment note recorded treatment for multiple nevi that appeared benign with occasional seborrheic keratosis. A June 1985 VA outpatient report noted that the Veteran "rejects the use of sunscreen but states he stays out of the sun." A 1993 statement from the Veteran indicated that in the 1970s he worked as a teacher and a junior varsity football coach, but quit coaching in 1975 due to ankle problems. VA treatment records starting in 2003 show that the Veteran attributed his skin cancer to herbicide and sun exposure in service. Treatment records document ongoing treatment for seborrheic keratosis. He underwent cryotherapy to the ears, forehead and temples in 2002.  

In a statement in February 2011, the Veteran's treating private physician noted that the Veteran had been treated for pre-cancerous actinic keratoses over the years, and had a history of squamous cell carcinoma of the left ear in 2005, with subsequent biopsy of differentiated squamous cell carcinoma from his left forehead and a basal cell carcinoma from his back. The physician indicated that actinic keratoses and non-melanoma skin cancers such as basal and squamous cell carcinomas were generally directly related to skin type and sun exposure. The physician further noted that the Veteran spent a number of years in the mid-1960's in climates such as southeast Asia, where there was a great deal of sun. The physician opined that this sun exposure most likely contributed a significant amount to pre-cancerous and non-melanoma skin cancer currently exhibited by the Veteran.  

The February 2011 Report of VA skin examination reflects the Veteran's report that his basal cell carcinoma onset in 1984. He stated that he was diagnosed with basal cell carcinoma of the left ear in 2003 and treated with surgery. The examiner noted that the Veteran reported undergoing 85 cryotherapies for skin cancers, squamous and basal cell carcinomas, on the face and ear. Examination revealed multiple seborrheic keratosis, which the examiner noted was a very common finding among people over the age of 50 and a benign condition. The examiner indicated that there was no current diagnosis rendered for skin cancer because no pathology was found on examination.  

The examiner opined that the Veteran's skin cancer was less likely than not related to sun exposure during military service, as opposed to other pre or post service sun exposure. The examiner explained that excessive time had lapsed between the Veteran's discharge from service in 1967 and the suspected onset of the skin cancer, and the Veteran's contention that the condition was caused by his four years of service was speculative and lacked sufficient evidence to be afforded the benefit of the doubt. The examiner further added that it was more likely than not the Veteran would have had some sun protection in service, such as a long sleeve shirt and cap, while working in the sun.  

An April 2012 private treatment record reflects a diagnosis of basal cell carcinoma, nodular type. A July 2012 private treatment record documents a diagnosis of basal cell carcinoma, superficial type.

In an April 2014 statement, the Veteran's treating physician reported the Veteran's medical history was significant for squamous cell carcinoma of the left ear and base of the tongue and actinic keratosis. The physician noted that the Veteran was deployed to Okinawa and Vietnam and had exposure to Agent Orange. The physician explained that exposures to inhaled chemicals such as Agent Orange, sunlight, chronic herpes simplex virus (HSV) infection as well as radiation therapy to treat his squamous cell carcinoma of the base of the tongue could all lead to genetic damage which could have a genetic pathway to multiple cancers. The physician concluded that responsibility for the Veteran's skin cancer was multifactorial due to sunlight, exposure to inhaled Agent Orange and radiation therapy used to treat his cancer of the base of the tongue.

In a June 2014 statement, the Veteran's treating dermatologist noted that during his period of service, the Veteran spent extensive time in areas of the world in which the sun was very intense. Noting that sun exposure had clearly been linked to pre-cancerous lesions such as actinic keratosis and non-melanoma skin cancers, the dermatologist opined that the Veteran's in-service sun exposure contributed to his skin cancer problems over the last several years.

In an August 2014 statement, the private skin care specialist (with 40 years of experience) observed that the Veteran had exposure to a variety of exfoliates in Vietnam. The skin care specialist concluded that the Veteran's recurrent squamous cell carcinoma was clearly related to environmental exposure. In support of this conclusion, the skin care specialist noted a study that documented a two fold increase in invasive skin cancer incidence in individuals who had exposure to Agent Orange contaminated areas. The skin care specialist reiterated there was a clear relationship between the Veteran's multiple squamous cell carcinomas and his exposure to Agent Orange.

The Board has considered the February 2011 VA opinion in which the examiner opined that the Veteran's skin cancer was less likely than not related to sun exposure during military service, explaining that too much time had lapsed between the Veteran's discharge from service in 1967 and the suspected onset of the skin cancer  and that his contention that the condition was caused by his four years of service was too speculative and lacked sufficient evidence to be afforded the benefit of the doubt.

However, in February 2011, April 2014, June 2014 and August 2014 statements, the Veteran's treating physicians concluded that the Veteran's skin cancer was related to sun exposure and Agent Orange exposure during his period of service. Although the "treating physician" rule which accords dispositive probative value to such an opinion is not applicable in VA law, it nonetheless requires that VA consider the physician's opinion. 

The treating physician's opinions are informed and responsive to this inquiry and, as noted in the August 2014 statement, supported by medical studies and medical literature. Accordingly, the Board finds the evidence to be in relative equipoise in showing that the Veteran has current skin cancer that had its clinical onset during the Veteran's period of service, to include herbicide exposure therein. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for skin cancer is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for skin cancer is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


